Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/16/2021 has been entered. Claim 4 has been canceled. Claims 1-3 
and 5-12 remain for examination. 

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and argument regarding claim 1 filed on 12/16/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. A non-contact type information processing device as recited in claim 1, structured to 
communicate with a medium in a non-contact manner and structured to be connectable with at least one of a magnetic card and a contact-type IC (integrated circuit) card, the non-contact type information processing device comprising: 
a first circuit part comprising a first antenna, the first circuit part being configured to communicate with the medium at a first resonance frequency by electromagnetic induction; 
[[and]] a second circuit part having a second resonance frequency which is separated from the first resonance frequency; and 
an insertion port into which the at least one of the magnetic card and the contact-type IC card is inserted, wherein the second circuit part comprises a second antenna and a light emitting element which is operated by electric power obtained by an induced current that is received by the second antenna, and 
wherein the first antenna and the second antenna are both loop antennas formed to enclose the insertion port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887